 

 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 1 of 18

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of Louisiana S a A L fa D

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 20-MC-777

The premises known as
414 Berger Road, Marrero, LA 70094,
further described in Attachment A

APPLICATION FOR A SEARCH WARRANT

SS SS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

The premises known as 414 Berger Rd, Marrero LA, 70094, further described in Attachment A.

located in the Eastern District of Louisiana , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 2252 Activities Relating to Material Involving the Sexual Exploitation of Minors
18 USC § 2252(A) Activities Relating to Material Constituting or Containing Child Pornography

The application is based on these facts:

See attached Affidavit.

a Continued on the attached sheet.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

 

Special Agent Alvin J. Thibodeaux III, FBI

 

 

   

Printed name and title

Sworn to before me and signed in my presence.

Date: ___03/097020 A

“ Judge ’s signature
City and state: New Orleans, Louisiana Honorable Michael B. North, U.S. Magistrate Judge

 

Printed name and title
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 2 of 18

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE *
APPLICATION FOR A SEARCH
WARRANT FOR THE PREMISES * Case No. 20-MC-777
KNOWN AS 414 BERGER ROAD,
MARRERO, LA 70094 *

*

* * *
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Alvin J. Thibodeaux III, being first duly sworn, hereby depose and state

as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned
to the New Orleans Division, and I have been an SA since 2016. I am currently assigned to
investigate matters involving the online exploitation of children, particularly in relation to
violations of Title 18, United States Code (U.S.C.), Sections 2252 and 2252A, which criminalize,
among other things, possession, receipt, and distribution of child pornography. I have received
training in the areas of social media exploitation, electronic surveillance, telecommunications

manipulation, as well as software used by consumers and distributors of child porno graphy. I have

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 3 of 18

had the responsibility of investigating matters in which various mediums of communication and
electronics have been utilized to illegally possess, manufacture, and distribute images and videos
depicting child pornography.

2 This affidavit is made in support of an application for a search warrant to search
and seize instrumentalities, fruits, and evidence of violations of 18 U.S.C. §§ 2252 and 2252A,
which criminalize, among other things, the possession, receipt, and distribution of child
pornography, and other related materials. The items that are the subject of the search and seizure
applied for in this affidavit are more specifically described in Attachment B.

Ds The premises described in this affidavit contains a residence more specifically
described as 414 Berger Road, Marrero, LA 70072 (hereinafter, “PREMISES”) (See Attachment
A for further details.)

4, The statements contained in this affidavit are based in part on information provided
by SAs of the FBI, Task Force members of the FBI, and on my experience and background as an
SA with the FBI. Since this affidavit is being submitted for the limited purpose of securing a search
warrant, I have not included each and every fact known to me concerning this investigation. I have
set forth only the facts that I believe are necessary to establish probable cause to believe that
evidence of violations of 18 U.S.C. §§ 2252 and 2252A, are located at the above address. As
specified in more detail in this affidavit, it is believed that the residence is occupied by Bradley
Edward Corley, a registered sex offender.

STATUTORY AUTHORITY
5. This investigation concerns alleged violations of 18 U.S.C. §§ 2252 and 2252A.

This material involves the visual depiction of minors engaging in sexually explicit conduct.

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 4 of 18

Included within the definition of “sexually explicit conduct” found within 18 U.S.C. § 2256(2)(A)
is the “actual or simulated... lascivious exhibition of the genitals or pubic area of any person.”
PROBABLE CAUSE

6. On September 4, 2019, Discord Inc. submitted a CyberTipline Report to the
National Center for Missing and Exploited Children (NCMEC) that identified seven images
depicting child pornography that had been uploaded to a Discord account on August 4, 2019,
controlled by ESP User ID 353926197375139840, with screen/username: Vip7419#9009, and
email address: v.hasbro@gmail.com. Discord also listed the following IP address as being logged
into the account 14 consecutive times on June 16, 2019: 2607: fb90:42e8: eeed4:
ed9c:578a:c4f7:9a26. Investigative actions, detailed below, that took place after receiving this
information from Discord determined Corley to be the owner of the account.

7. Based on my training and experience, I know that Discord is a proprietary free VoIP
application and digital distribution platform designed for video gaming communities that
specializes in text, image, video, and audio communication between users in a chat channel.
Discord runs on Windows, macOS, Android, iOS, Linux, and in web browsers. According to
Discord’s privacy policy, at www.discordapp/privacy, Discord collections may include but not be
limited to username, email address, and any messages, images, transient VOIP data (to enable
communication delivery only) or other content sent via the chat feature.

8. Additionally, Discord allows its users to register by creating a username linked to
an email account. Once the account has been created a user may create or join an existing server.
A server is an exclusive network hub that is tied to a region in the world, such as America, Asia,

Middle Eastern, etc. Within the server a user can create text or voice channels, which is how the

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 5 of 18

users within the server will communicate. Depending on the type of channel, users may share
videos, images, and peer to peer messaging that is hidden from users outside of the server'.

5, Your affiant viewed the images attached to the Report made by Discord. Each
image and video clearly constitute child pornography. For example, the following images were
viewed by your affiant and can be described as follows:

a. File name twlba5j7005g4kj5s.onion.jpg contained an image of a nude
prepubescent female, approximately five years of age, on her hands and

knees, displaying her buttocks, with the camera frame focused on her
vagina, while an adult male’s erect penis is pressed against her vagina.

b. File name laurie-179.jpg contained an image of a nude, prepubescent
female, approximately five years of age, laying on her back with her legs
spread apart while an adult male’s erect penis is pressed against her vagina.

10. On October 16, 2019, an administrative subpoena was issued to Discord, Inc. to
provide information pertaining to email address v.hasbro@gmail.com; screen/username:
Vip7419#9006; ESP User ID: 353926197375139840. . On October 25, 2019, Discord provided
subscriber information that matched what was detailed by Discord in the above-referenced
CyberTipline Report. IP logs included in the return showed the IP address, 2607: fb90:42e8: eee4:
ed9c:578a:c4f7:9a26, accessed the account 14 consecutive times on June 16, 2019, by logging in
with user ID353926197375139840, the same user ID that created the Discord account.

11. On October 16, 2019, an administrative subpoena was issued to Google to provide
subscriber information for email address, v.hasbro@gmail.com. On November 5, 2019, Google
provided the same IP address information that matched what was detailed by Discord in the above
referenced CyberTipline Report. The return included an IP address log showing IP address

2607:£690:42e8 :eee4:ed9c:578a:c4£7:9a26 logged into v.hasbro@gmail.com on June 16, 2019.

 

I The information in this section is based on information published by Discord on its website, including, but

not limited to, the following document and webpages “Discord Inc” available at
https://en.wikipedia.org/wiki/Discord_(software)

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 6 of 18

12. Using an open source database, Thomas Reuters Clear, your affiant identified no
one in Louisiana named Victor Hasbro. It was also determined that recovery email,
Hasbro.v@yandex.ru, is owned by Russian Internet Service company, Yandex. Yandex is
headquartered in Moscow, Russia and is not known to cooperate with United States law
enforcement processes. Based on my training and experience, I am aware that alias names and
accounts are used as means to obscure criminal activity and avoid law enforcement detection.
Consequently, probable cause exists to conclude that Victor Hasbro was not the real name of the
individual utilizing the email address v.hasbro@gmail.com. Using an open source database,
Maxmind, I confirmed that IP address 2607:f690:42e8:ece4:ed9c:578a:c4f7:9a26 was owned by
T-Mobile, Inc.

13. On November 05, 2019, an administrative subpoena issued to T-Mobile for
information pertaining to IP address 2607:fb90:42e8:ece4:ed9c:578a:c4£7:9a26 during the date of
June 16, 2019, yielded the following:

Subscriber name: Bradley Corley
Subscriber address: 414 Berger Road Marrero, Louisiana.
Subscriber phone number: (504) 205-0248

14. Using search parameters provided by the subpoena returns, a subsequent database

search of Accurint, an open source database, yielded the following results:
Name: Bradley Edward Corley
Date of Birth: 11/27/1974
Social Security Account Number: XXX-XX-2033

Address: 414 Berger Road Marrero, Louisiana

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 7 of 18

15. | NCIC Interstate Identification Index checks for criminal history were conducted for
Corley with positive results listed under FBI #543080JC9. Corley’s Criminal History Report
(CHR), confirms that he is a registered sex offender.

16. In June 2005, Corley was charged in one-count Bill of Information in the Eastern
District of Louisiana with possession of child pornography, in violation of Title 18, United States
Code, Section 2252(a)(4)(B). See United States v. Corley, Case No. 05-197 (Barbier, J.). Corley
pleaded guilty and was sentenced to two years in prison and three years of supervised release. See
Doc. No. 43.

17. According to a review of the state of Louisiana’s criminal history records, Corley
was on supervised release from about February 2, 2008, through February 28, 2011.

18. On February 10, 2020, using an open source database, icrimewatch.net, I confirmed
that Corley’s sex offender registration number was 1000462983, which was last verified on
October 10, 2019. Additionally, results showed Corley’s most recent address to be 414 Berger
Road, Marrero, Louisiana.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

19. As described above and in Attachment B, this application seeks permission to
search for records that might be found on the PREMISES, in whatever form they are found. One
form in which the records might be found is data stored on a computer’s hard drive or other storage
media. Thus, the warrant applied for would authorize the seizure of electronic storage media or,
potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B).

20. Probable cause. I submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:

 

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 8 of 18

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after
they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be stored
for years at little or no cost. Even when files have been deleted, they can
be recovered months or years later using forensic tools. This is so because
when a person “deletes” a file on a computer, the data contained in the file
does not actually disappear; rather, that data remains on the storage medium
until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they
are overwritten. In addition, a computer’s operating system may also keep
a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of
how a computer has been used, what it has been used for, and who has used
it. To give a few examples, this forensic evidence can take the form of
operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this
evidence, because special software is typically required for that task.
However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

21. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how computers
were used, the purpose of their use, who used them, and when. There is probable cause to believe
that this forensic electronic evidence will be on any storage medium in the PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems
can record additional information, such as the attachment of peripherals, the

7

 

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 9 of 18

attachment of USB flash storage devices or other external storage media,
and the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which
they were created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what,
why, when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my training
and experience, information stored within a computer or storage media
(e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, internet
history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This
“user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. The existence
or absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media
activity can indicate how and when the computer or storage media was
accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic
storage media that connected with the computer, and the IP addresses
through which the computer accessed networks and the internet. Such
information allows investigators to understand the chronological context of
computer or electronic storage media access, use, and events relating to the
crime under investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence relating
to the physical location of other evidence and the suspect. For example,
images stored on a computer may both show a particular location and have
geolocation information incorporated into its file data. Such file data
typically also contains information indicating when the file or image was
created. The existence of such image files, along with external device
connection logs, may also indicate the presence of additional electronic
storage media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein may
either inculpate or exculpate the computer user. Last, information stored
within a computer may provide relevant insight into the computer user’s
state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner’s motive and intent
to commit a crime (e.g., internet searches indicating criminal planning), or
consciousness of guilt (e.g., running a “wiping” program to destroy
evidence on the computer or password protecting/encrypting such evidence
in an effort to conceal it from law enforcement).

 
 

Cc.

 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 10 of 18

A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions
about how computers were used, the purpose of their use, who used them,
and when.

The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to
draw an accurate conclusion is a dynamic process. While it is possible to
specify in advance the records to be sought, computer evidence is not
always data that can be merely reviewed by a review team and passed along
to investigators. Whether data stored on a computer is evidence may depend
on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the
scope of the warrant.

Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the
presence or absence of counter-forensic programs or anti-virus programs
(and associated data) may be relevant to establishing the user’s intent.

I know that when an individual uses a computer to [[obtain unauthorized
access to a victim computer over the Internet]], the individual’s computer
will generally serve both as an instrumentality for committing the crime,
and also as a storage medium for evidence of the crime. The computer is
an instrumentality of the crime because it is used as a means of committing
the criminal offense. The computer is also likely to be a storage medium
for evidence of crime. From my training and experience, I believe that a
computer used to commit a crime of this type may contain: data that is
evidence of how the computer was used; data that was sent or received;
notes as to how the criminal conduct was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the
offense.
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 11 of 18

22. Necessity of seizing or copying entire computers or storage media. In most cases,
a thorough search of a premises for information that might be stored on storage media often
requires the seizure of the physical storage media and later off-site review consistent with the
warrant. In lieu of removing storage media from the premises, it is sometimes possible to make an
image copy of storage media. Generally speaking, imaging is the taking of a complete electronic
picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or
imaging is often necessary to ensure the accuracy and completeness of data recorded on the storage
media, and to prevent the loss of the data either from accidental or intentional destruction. This is
true because of the following:

a. The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site.
Analyzing evidence of how a computer has been used, what it has been used
for, and who has used it requires considerable time, and taking that much
time on premises could be unreasonable. As explained above, because the
warrant calls for forensic electronic evidence, it is exceedingly likely that it
will be necessary to thoroughly examine storage media to obtain evidence.
Storage media can store a large volume of information. Reviewing that
information for things described in the warrant can take weeks or months,
depending on the volume of data stored, and would be impractical and
invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application
software, and configurations. Therefore, searching them sometimes
requires tools or knowledge that might not be present on the search site.
The vast array of computer hardware and software available makes it
difficult to know before a search what tools or knowledge will be required
to analyze the system and its data on the Premises. However, taking the
storage media off-site and reviewing it in a controlled environment will
allow its examination with the proper tools and knowledge.

c. Wariety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-
site reviewing with specialized forensic tools.

10

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 12 of 18

23. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media that reasonably appear to contain some or all of the evidence described in the
warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in
order to determine whether it is evidence described by the warrant.

24. Because several people share the PREMISES as a residence, it is possible that the
PREMISES will contain storage media that are predominantly used, and perhaps owned, by
persons who are not suspected of a crime. If it is nonetheless determined that that it is possible
that the things described in this warrant could be found on any of those computers or storage media,
the warrant applied for would permit the seizure and review of those items as well.

CONCLUSION

25. Based upon the above information, I believe probable cause exists that there have
been one or more violations of 18 U.S.C. §§ 2252 and 2252A, which prohibit, among other things,
the possession, receipt, and distribution of depictions of minors engaged in sexually explicit
conduct.

26. Further, I believe that this evidence will be found at 414 Berger Road, Marrero,
Louisiana, as computer equipment and peripherals, and other items listed in Attachment B.
Attachment A is attached to this affidavit and is incorporated by reference as if fully set forth
herein. In consideration of the foregoing, your Affiant respectfully requests that this Court issue a

search warrant for 414 Berger Road, Marrero, Louisiana authorizing the search of said address for

1]

 
Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 13 of 18

The items described in Attachment B, and the seizure of such items for the purpose of searching

and analyzing them off-site as set forth above.

    

vin J. Thibodeaux, III
Special Agent
Federal Bureau of Investigation

  

Subscribed and sworn before me

Cy

 

“ HONORABLE MICHAEL B. NORTH
UNITEDATATES MAGISTRATE JUDGE

 

 
 

 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 14 of 18

ATTACHMENT A
PROPERTY TO BE SEARCHED

An elevated, single-family dwelling located at 414 Berger Road, Marrero, Louisiana. The
residence has a green-colored wood and vinyl exterior with a wooden staircase leading to the front

door. The numbers “414” are affixed to the front of the residence.

 

y meer
e.)

es

 

 
 

Case 2:20-mc-00777-DM Document 1 Filed 03/09/20 Page 15 of 18

This affidavit is in support of application for a warrant to search the premises known as
414 Berger Road, Marrero, Louisiana, which is more specifically identified in the body of the
application, including, but not limited to, any computers, associated storage devices and/or other
devices located therein that can be used to store information and/or connect to the Internet, for
records and materials evidencing violations of 18 U.S.C. §§ 2252 and 2252A, which criminalize,
in part, the possession, receipt, and transmission of child pornography (defined in 18 U.S.C. §

2256), the violations involving Bradley Corley and occurring after January 1, 2019, as more

ATTACHMENT B

LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

specifically identified below:

1.

Any computer, computer system and related peripherals; tapes, cassettes,
cartridges, streaming tape, commercial software and hardware, computer
disks, disk drives, monitors, computer printers, modems, tape drives, disk
application programs, data disks, system disk operating systems, magnetic
media floppy disks, hardware and software operating manuals, routers, tape
systems and hard drive and other computer related operation equipment,
digital cameras, scanners, computer photographs, Graphic Interchange
formats and/or photographs, undeveloped photographic film, slides, and
other visual depictions of such Graphic Interchange formats (including, but
not limited to, JPG, GIF, TIF, AVI, and MPG), and any electronic data
storage devices including, but not limited to hard ware, software, diskettes,
backup tapes, CDROMS, DVD, Flash memory devices and other storage
mediums; any input/output peripheral devices, including but not limited to
passwords, data security devices, and related documentation, and any
hardware/software manuals related to or used to: visually depict child
pornography;

Contain information pertaining to the interest in child pornography; and/or
distribute, receive, or possess child pornography, or information pertaining
to an interest in child pornography, or information pertaining to an interest
in child pornography;

Any and all records, documents, invoices and materials, in any format or
medium (including, but not limited to, envelopes, letters, papers, e-mail
messages, chat logs and electronic messages, and other digital data files)
that concern any accounts with an Internet Service Provider.

Any and all visual depictions of minors

 

 
 

Case 2:20-mc-00777-DM Document 1 Filed 03/09/20 Page 16 of 18

5. Any and all computer software, including programs to run operating
systems, applications (such as word processing, graphics, or spreadsheet
programs), utilities, compilers, interpreters, and communications programs,
including, but not limited to, P2P software.

6. Child pornography in any form, including, but not limited to, the following:

a. books and magazines containing visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. §
2256;

b. originals, copies, and negatives of visual depictions of minors
engages in sexually explicit conduct as defined in 18 U.S.C. §
2256; and

c. motion pictures, films, videos, and other recordings of visual
depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256.

7. Information or correspondence pertaining to the possession, receipt,
distribution, production, or attempted possession, receipt, distribution, or
production of visual depictions of minors engaged in sexually explicit
conduct, as defined in 18 U.S.C. § 2256, that were transmitted or received
using computer, some other facility or means of interstate or foreign
commerce, common carrier, or the U.S. mail, including, but not limited to:

a. Any and all notes, documents, records, or correspondence, in
any format and medium, including, but not limited to, envelopes,
letters, electronic mail, internet identities or screen names, chat
logs, and electronic messages, pertaining to the possession,
receipt, access to, or transmission through interstate or foreign
commerce, including by U.S. mail or by computer, of visual
depictions of minors engaged in sexually explicit conduct, as
defined in 18 U.S.C. § 2256; and books, ledgers, and records
bearing on the production, reproduction, receipt, shipment,
orders, requests, trades, purchases, or transactions of any kind
involving the transmission through interstate or foreign
commerce including by U.S. mail or by computer of any visual
depiction of minors engaged in sexually explicit conduct as
defined in 18 U.S.C. § 2256; Records evidencing occupancy or
ownership of the premises described above including, but not
limited to, utility and telephone bills, mail envelopes, or
addressed correspondence; and Records or other items which
evidence ownership or use of computer equipment found in the
above residence, including, but not limited to, sales receipts,
bills for internet access, and handwritten notes.

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 17 of 18

8. All other records and materials relating to violations of 18 U.S.C. §§ 2252
and 2252A.

9. For any computer or storage medium whose seizure is otherwise authorized
by this warrant, and any computer or storage medium that contains or in
which is stored records or information that is otherwise called for by this
warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at
the time the things described in this warrant were created, edited,
or deleted, such as logs, registry entries, configuration files,
saved usernames and passwords, documents, browsing history,
user profiles, email, email contacts, “chat,” instant messaging
logs, photographs, and correspondence;

b. evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of
malicious software, as well as evidence of the presence or
absence of security software designed to detect malicious
software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed
or used to determine the chronological context of computer
access, use, and events relating to crime under investigation and
to the computer user;

e. evidence indicating the computer user’s state of mind as it
relates to the crime under investigation;

f. evidence of the attachment to the COMPUTER of other storage
devices or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that
are designed to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may
be necessary to access the COMPUTER;

j. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the
COMPUTER;

k. records of or information about Internet Protocol addresses used
by the COMPUTER

 
 

Case 2:20-mc-00777-DM Document1 Filed 03/09/20 Page 18 of 18

I. records of or information about the COMPUTER’s Internet
activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms
that the user entered into any Internet search engine, and records
of user-typed web addresses;

m. contextual information necessary to understand the evidence
described in this attachment.

10. Routers, modems, and network equipment used to connect computers to the
Internet.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high-speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 
